DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2021 has been entered.

Application Status
This action is written in response to applicant’s correspondence received June 17, 2021.  Claims 1, 3, 6, 7, 9-11, 14, 15, 18-20, 22, 26-28, 33, and 34 are currently pending.  Claims 15 and 18 are withdrawn from prosecution as being drawn to non-elected subject matter. Accordingly, claims 1, 3, 6, 7, 9-11, 14, 19, 20, 22, 26-28, 33, and 34 are examined herein.  The restriction requirement mailed May 26, 2020 is still deemed proper.  Applicant's elected Cas9 having the amino acid sequence of SEQ ID NO 5 for Species Group A without traverse in the reply filed June 1, 2020.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Specification
Applicants’ amendment of the specification to recite “wherein the nucleic acid conjugated to the nanoparticle comprises a nucleotide sequence having at least 80% nucleotide sequence identity to a contiguous stretch of 10 to 20 nucleotides present in a target nucleic acid or present in the guide RNA” is acknowledged and does not constitute new matter in view of the originally submitted claim 8.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 26 recites “the site-directed DNA-modifying polypeptide” in lines 15-16 which lacks antecedent basis.  Although the specification describes Cas9 and Cpf1 as site-directed DNA-

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 7, 9-11, 14, 19, 20, 22, 26-28, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Glucksmann (WO 2015/048577, published April 2, 2015 and filed September 26, 2014) in view of Ryou (Ryou et al., (2014) Journal of Controlled Release 196:287-Ding (Ding et al. (2013) Molecular Therapy, 22(6):1075-1083), Ma (Ma, Da. (2014) Nanoscale, 6:6415-6425), and Miyata (Miyata et al. (2008) Journal of American Chemical Society, 130:16287-16294).
Regarding claim 1, Glucksmann teaches a complex comprising (a) a nanoparticle coated with nucleic acid (i.e. a nanoparticle-nucleic acid conjugate) ([0662]), (c) “endosome-destabilizing peptides/polymers” (i.e. an endosomal disruptive polymer) to “increase target cell uptake of nanoparticles and liposomes” ([0665]) such as polyethylenimine or polylysine ([0662]), wherein such complexes are for the delivery of (b) Cas9 and a guide RNA ([0103]), wherein the guide RNA has a targeting domain that is between 10 and 30 nucleotides in length that is at least 80% complementary to a target sequence of a target nucleic acid ([0193]) and can target or home (i.e. bind) the gRNA/Cas9 complex to the target nucleic acid ([0188]), and therefore describes a complex comprising (a), (b), and (c).

Regarding (a), Glucksmann does not teach “wherein the nucleic acid conjugated to the nanoparticle comprises a nucleotide sequence having at least 80% nucleotide sequence identity to a contiguous stretch of 10 to 20 nucleotides present in the guide RNA”.
However, Ryou teaches AuNPs (i.e. gold nanoparticles) are attractive carriers for delivering molecules because of their low toxicity, biocompatibility, and tunable surface functionalities (page 287, column 2, paragraph 2).  Ryou teaches AuNPs functionalized with (i.e. conjugated to) a DNA aptamer (i.e. a nucleic acid), which “are synthetic nucleic acid molecules that recognize specific targets” (page 287, column 2, paragraph 2; Figure 1a).   Ryou also teaches a protein delivery system in which a protein that binds to the aptamers conjugated to the nanoparticle is delivered to cells (Figure 1a).
Additionally, Ding teaches how synthetic and biological compounds can be anchored onto the surface of AuNPs via the strong metal-ligand interaction between sulfur and gold (see page 1075, column 2). Ding describes conjugating RNA to nanoparticles for the purpose of delivering cargo to cells (see Figure 2A).  Ding teaches that such delivery of the cargo (in this case siRNA) resulted in knockdown of target gene expression (see Figure 2B), indicating the successful delivery of the RNA molecules.


However, Ma similarly teaches the use of nanoparticles to deliver nucleic acids to target cells (abstract). Ma teaches that such nanoparticles are coated (i.e. encapsulated) with cationic polymers such as PEI or PLL to improve cellular uptake and endosomal escape (page 6418, column 1, paragraph 1).
In addition, Miyata similarly describes the use of cationic polymers for transfection of nucleic acids (see abstract). Miyata teaches that polyplexes assembled from PAsp(DET) displayed amplified in vitro and in vivo transfection activity with minimal toxicity (abstract). Miyata teaches that at physiological pH, the PAsp(DET) revealed minimal membrane destabiliziation but exhibited significant enhancement in the membrane destabilization at the acidic pH mimicking the late endosomal compartment (abstract). Miyata teaches that PAsp(DET) polyplexes, residing in late endosomal or lysosomal states, smoothly exit into the cytoplasm for successful transfection without compromising cell viability (abstract).

	It would have been obvious to have modified the nucleic acid molecules conjugated to the nanoparticle of Glucksmann to comprise a nucleotide sequence that had at least 80% nucleotide sequence identity to a contiguous stretch of 10 to 20 nucleotides present in a the guide RNA, because it would have merely amounted to a simple combination of known means of attaching nucleic acids to nanoparticles for the common purpose of delivering nucleic acid binding proteins to cells.  Each of Glucksmann, Ryou and Ding similarly describe the use of nanoparticles functionalized with nucleic acids for the purpose of delivering molecules (RNA or protein) to cells.  Ryou specifically teaches that DNA aptamers conjugated to nanoparticles can deliver DNA-binding proteins.  Thus, it would have been obvious then to conjugate a gRNA of Glucksmann to the nanoparticles for the purpose of delivering the RNA-binding protein Cas9 since Ding teaches that RNA can be conjugated to nanoparticles.  One of ordinary skill in the art would have been motivated to conjugate portions of the RNA guide to the nanoparticles to increase the likelihood that Cas9 be delivered to cells since RNA with 80% nucleotide sequence identity to a contiguous stretch of 10 to 20 nucleotides present in a the guide RNA could potentially recruit Cas9 into the nanoparticle.
It further would have been obvious to one of ordinary skill in the art to have coated (i.e. encapsulated) the nanoparticles with pAsp(DET) because it would have merely amounted to a simple substitution of one known cationic polymer for the common purpose of delivery of a payload to a target cell for another to yield predictable results. One of ordinary skill in the art would have been motivated to have done so for the advantage of facilitating the cellular uptake and endosomal escape as described by Ma. One of ordinary skill in the art would have further been motivated to have utilized pAsp(DET), specifically, for the advantage of achieving the amplified in vitro and in vivo transfection activity with minimal toxicity as described by Miyata.

Regarding claim 3, Glucksmann teaches wherein the nanoparticle is selected from a gold or silver nanoparticle that comprises the polylysine to capture the nucleic acid cargo ([0964]).

Regarding claim 6, Glucksmann describes wherein the nanoparticle has a diameter of 15-30 microns ([0680]).

Regarding claim 7, Glucksmann does not teach wherein the nanoparticle has a diameter in the range of 10 nm to 150 nm.

Furthermore, Ryou teaches AuNPs with 15 nm diameter conjugated with DNA aptamers for the purpose of delivering His-tagged proteins (Sections 2.1 and 2.3).
It would have been obvious to one of ordinary skill in the art to have modified the nanoparticle of Glucksmann by utilizing a gold nanoparticle having 15-nm in diameter because it would have merely amounted to a simple substitution of one known gold nanoparticle for another to yield predictable results. Each of Glucksmann, Ryou and Ding describe similar nanoparticles for the common purpose of delivering payloads such as nucleic acids and proteins to target cells. Accordingly, one of ordinary skill in the art could have made this substitution and it would have been entirely predictable that such a nanoparticle would have been useful for the delivery of the Cas9-gRNA complex of Glucksmann.

Regarding claim 9, Glucksmann further teaches wherein the composition comprises the donor template nucleic acid ([0559]). Glucksmann specifically teaches wherein the Cas9 protein, guide RNA and DNA template nucleic acid are provided in a single composition (see Table V-1a and claim 29).

Regarding claim 10, Glucksmann teaches wherein the complex comprises silica or silicate ([0660], [0662]).



Regarding claim 14, Glucksmann teaches wherein the Cas9 polypeptide comprises a nuclear localization signal ([0544]).

Regarding claim 19, Glucksmann teaches wherein the guide RNA is a single-molecule guide RNA ([0188]).

Regarding claim 20, Glucksmann teaches wherein the guide RNA is a double (i.e. dual) molecule guide RNA ([0188]).

Regarding claim 22, the teachings of Glucksmann, Ding, Ryou, Ma, and Miyata regarding the complex of claim 1 is discussed above.  The obviousness of encapsulating the nanoparticle-nucleic acid conjugate and Cas9-guide RNA of Glucksmann in view of Ding, Ryou, Ma, and Miyata are discussed above as applied to claim 1.

Regarding claim 26, the limitations of claim 26 are addressed above as applied to claim 1.  Glucksmann further describes the delivery of a payload or editing of a target nucleic acid by the delivery of the Cas9 molecule-gRNA complex to the cell to bind ([0539]) and edit or alter the structure of a target nucleic acid in the cell ([0765]). Glucksmann further teaches that the vehicle has targeting modifications to increase target cell uptake of nanoparticles and liposomes, the vehicle uses endosome-destabilizing peptides/polymers, and the vehicle undergoes acid-triggered conformational changes to accelerate endosomal escape of the cargo ([0968]) and therefore 

Regarding claim 27, Glucksmann teaches wherein the delivery to the cell is in vitro ([0765]).

Regarding claim 28, Glucskmann teaches wherein the delivery to the cell is in vivo ([0765]).

Regarding claim 33, the complex of claim 1 is discussed above. Glucksmann further describes the delivery of a payload or editing of a target nucleic acid by the delivery of the Cas9 molecule-gRNA complex to the cell ([0765]) to genetically modify the structure of a target nucleic acid in the cell, wherein the target cells include eukaryotic cells (see [0768]).

Regarding claim 34, Glucksmann teaches wherein the target cell is in vivo ([0765]) and further explains that the target cell is manipulated to treat disease such as inhibit the growth of a cancer cell ([0768]), and therefore sufficiently teaches a method of genetically modifying a eukaryotic target cell in vivo.

Response to Arguments
Applicants argue Glucksmann, Ding, Ma, and Miyata do not teach the limitation wherein the “wherein the nucleic acid conjugated to the nanoparticle comprises a nucleotide sequence having at least 80% nucleotide sequence identity to a contiguous stretch of 10 to 20 nucleotides present in the guide RNA” (see Remarks, page 11).  Applicants’ argument has been considered, but is not persuasive in view of Ryou.  Both Ding and Ryou teach nucleic acids conjugated to nanoparticles for the delivery of bound molecules (RNA or protein) to cells.  Ryou teaches nanoparticles that are conjugated to DNA can deliver DNA-binding proteins.  In light 
Applicants also argue that there would be no motivation for one skilled in the art to look to Ding in order to modify Glucksmann because Glucksmann is in the field of gene editing while Ding is in the field of gene regulation (see Remarks, page 12).  This argument has been fully considered but is not persuasive because both Glucksmann and Ding are directed to ways to deliver to cells RNAs that guide nucleases to a target nucleic acid (i.e. gRNAs and siRNAs).  Ding and Glucksmann teach similar mechanisms of siRNAs and gRNAs, respectively; namely, the RNAs guide a nuclease (Cas9 or Argonaute) to a target nucleic acid sequence for cleavage.  Thus the field of delivering RNAs that can target a specific nucleic acid is relevant to Glucksmann and Ding.  

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE A KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636